State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   518854
________________________________

In the Matter of the Claim of
   NICOLE ROTHENBERGER,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


     Nicole Rothenberger, Ballston Spa, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed August 29, 2013, which, among other things, ruled
that claimant was ineligible to receive unemployment insurance
benefits because she was not totally unemployed.

     Decision affirmed.    No opinion.

      Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.,
concur.
                        -2-                  518854

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court